Citation Nr: 0123246	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Marion E. Winter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, Associate Counsel


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied service 
connection for residuals of frozen feet.

In a May 1999 decision the Board affirmed the RO's denial of 
the benefit sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2001 Order, the Court vacated 
the Board's May 1999 decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion).


REMAND

The Court-approved Joint Motion requires VA to undertake 
additional factual development of this case in two respects.  
First, the Joint Motion notes that the Board's May 1999 
decision improperly failed to address the veteran's request 
that VA "obtain [his] unit morning reports for the winter of 
1955-56, in an attempt to determine whether [he] was treated 
for frostbite while in the field."  The Joint Motion states 
that the duty to assist requires VA to attempt to obtain and 
to consider the morning reports.  See Harvey v. Principi, 3 
Vet. App. 343, 345 (1992).  Second, the Joint Motion notes 
that reports of VA Cold Injury Protocol and feet examinations 
in September and December 1998 improperly failed to include a 
discussion of medical principles underlying opinions 
expressed by VA examiners, as required by an August 1998 
Board remand.  The Joint Motion states that the Board must 
ensure RO compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 and it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
development necessary to comply with the 
VCAA and 38 U.S.C.A. §§ 5103, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  The RO request copies of the veteran's 
unit morning reports for the winter of 
1955-56 to determine whether the veteran 
was treated for frostbite while in the 
field.  

3.  The RO should then determine whether 
the veteran suffered a cold injury or 
frostbite of his feet in the winter 1955-
56.  A memorandum refecting the reasons 
and bases for this determination should 
be included in the claims file.

4.  After the development in the first 
two paragraphs has been completed, the 
veteran's claims file should be referred 
for review to the physician who prepared 
the VA examination reports of September 
and December 1998, if that physician is 
available, or otherwise to an appropriate 
physician.  (If the reviewing physician 
is of the opinion that a further 
examination of the veteran is necessary, 
arrangements should be made to afford the 
veteran an examination.)  Upon review of 
the claims file, including pertinent 
service and all other medical records, 
the examiner is requested to offer an 
opinion as to whether the veteran has any 
residuals of a cold injury or frostbite 
of the feet reportedly sustained by him 
in the winter of 1955-56.  As directed by 
the Court in this case, the opinion 
should include a discussion of the facts 
and medical principles involved.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



